           Case 1:18-cr-00104-DAD-BAM Document 32 Filed 02/08/21 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   ROBIN TUBESING
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff, United States of America

 7

 8
                                      IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              Case No.: 1:18-CR-00104-DAD-BAM

12                  Plaintiff,                              JOINT MOTION FOR THE DEPOSIT OF
                                 v.                         FUNDS INTO THE COURT’S DEPOSIT FUND;
13                                                          AND ORDER THEREON
     AURORA CUARA,
14                                                          [No Hearing Requested]
                    Defendant.
15

16

17          Plaintiff United States of America and defendant Aurora Cuara, through their authorized

18 representatives (“Movants”), hereby move for an order authorizing Defendant to pay into the court’s

19 deposit fund pending the outcome of this criminal prosecution. This Motion is based on the following

20 grounds:

21          1.        On May 17, 2018, Defendant was indicted on eight counts of Theft From an Indian Tribal

22 Organization (18 U.S.C. § 1163). According to the indictment, the victim, Santa Rosa Rancheria

23 Department of Education, suffered a loss of at least $67,612.00. ECF No. 1.

24          2.        A change of plea hearing is presently set for February 22, 2021.1 ECF No. 27.

25          3.        Defendant wishes to partially satisfy the special assessment and restitution via a

26 voluntary payment to the Clerk of the Court prior to her change of plea hearing and sentencing.
27
            1
28              The Parties intend to stipulate to continue the change of plea hearing to a date in April 2021.



30
           Case 1:18-cr-00104-DAD-BAM Document 32 Filed 02/08/21 Page 2 of 3

 1          The Movants thus agree that:

 2          1.     On or before March 31, 2021, Defendant shall make a $25,000.00 payment in partial

 3 satisfaction of the special assessment and restitution (“Deposit”), to the Clerk of the Court as specified

 4 in the accompanying order. The Deposit shall remain in the Court’s deposit fund pending Defendant’s

 5 sentencing in this case, or upon further order of the Court.

 6          2.     The Deposit shall, upon sentencing, be applied towards the restitution in the order stated

 7 in the Schedule of Payments section of the Judgment in a Criminal Case.

 8                                                        Respectfully submitted,

 9
     FOR THE UNITED STATES:                               McGREGOR W. SCOTT
10                                                        United States Attorney
11 Dated: 2/4/2021

12                                                By:       /s/ Michael G. Tierney
                                                          MICHAEL G. TIERNEY
13                                                        Assistant United States Attorney
14
     DEFENDANT AURORA CUARA:
15
     Dated: 2/4/2021                                       /s/ Aurora Cuara
16                                                        AURORA CUARA
17
     APPROVED AS TO FORM AND CONTENT:
18
     Dated: 2/4/2021                                     __/s/ Marc Days_______________________
19                                                       MARC DAYS
                                                         Attorney for Defendant
20

21

22

23

24

25

26
27

28

                                                         2
30
           Case 1:18-cr-00104-DAD-BAM Document 32 Filed 02/08/21 Page 3 of 3

 1                                                 ORDER

 2          The Court, having reviewed the court files and the Movants’ Joint Motion for Deposit of Funds

 3 into the Court’s Deposit Fund, and good cause appearing therefrom, hereby GRANTS the Motion.

 4 Accordingly, IT IS ORDERED that:

 5          1.     On or before March 31, 2021, Defendant Aurora Cuara shall deliver $25,000.00 via

 6 cashier’s or certified check to the Clerk of Court representing partial payment of the special assessment

 7 and restitution.

 8          2.     Defendant shall make the check payable to the Clerk of Court and, in the note section of

 9 the check, state the case name and number (US v. Cuara, Case No. 1:18-cr-00104-DAD-BAM).

10 Defendant shall deliver the check to the Clerk of the Court, U.S. District Court.

11          3.     Upon receipt, the Clerk shall promptly DEPOSIT Defendant’s payment into the Court’s

12 deposit fund.

13          4.     Once the imposed judgment is entered and docketed, the Deposit shall then be transferred

14 to the Defendant’s criminal case.

15          5.     Unless the Court orders otherwise, the Deposit shall, upon transferring the Deposit, be

16 applied towards the special assessment and restitution in the order stated in the Schedule of Payments

17 section of the Judgment in a Criminal Case.

18 IT IS SO ORDERED.

19
        Dated:     February 5, 2021
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28

                                                        3
30
